COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
KEVIN STANSBERRY,                                      )
                                                                              )              
No.  08-06-00042-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                  41st District Court
THE STATE OF TEXAS,                                     )
                                                                              )            
of El Paso County, Texas
Appellee.                           )
                                                                              )               
(TC# 20020D01621)
                                                                              )
 
 
O
P I N I O N
 
This is an
attempted appeal from a conviction for the offense of possession of child
pornography.  The issue before us is
whether Appellant timely filed his notice of appeal.  We conclude that he did not and dismiss the
attempted appeal for want of jurisdiction.
Appellant plead
guilty to the offense and the trial court assessed Appellant=s sentence at 3 years= imprisonment on December 9, 2005.  Applicant did not file a motion for a new
trial.  Appellant claims that he filed
his notice of appeal in the trial court on December 9, 2005.  However, the notice of appeal in the trial
court was filed March 6, 2006.  In the
notice of appeal, Appellant asserts that he is specifically appealing the
denial of his pretrial motion to suppress, which was denied by order on
September 30, 2004.




A timely notice of
appeal is necessary to invoke the jurisdiction of this Court.  Olivo v. State, 918 S.W.2d 519, 522
(Tex.Crim.App. 1996); see also Tex.R.App.P.
26.2(a).  Because Appellant failed to
file his notice of appeal within the time period specified in Tex.R.App.P. 26.2(a)(1) and failed to
file a motion for extension of time.  See
Tex.R.App.P. 26.3,
10.5(b)(2).  Therefore, Appellant failed
to perfect this appeal.  Accordingly, we
dismiss the appeal for want of jurisdiction.
 
 
April
13, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)